
	

115 HR 5012 IH: Creating Real and Useful Middle-Class Benefits and Savings (CRUMBS) Act of 2018
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 5012
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2018
			Mr. Rokita (for himself, Mr. Marino, and Mr. Babin) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide further tax relief for Americans receiving bonuses.
	
	
 1.Short titleThis Act may be cited as the Creating Real and Useful Middle-Class Benefits and Savings (CRUMBS) Act of 2018. 2.Tax relief for bonuses (a)In generalIn the case of a taxable year beginning after December 31, 2017, and before January 1, 2019—
 (1)If an employee receives a bonus, amounts not to exceed a total of $2,500 annually of bonus income shall not be considered taxable earnings for the purposes of the employee’s Federal tax liabilities.
 (b)DefinitionsFor purposes of this paragraph— (1)BonusThe term bonus means wages paid in addition to the compensation ordinarily given, required, optioned, or obligated under an employment contract.